 

[g5qijpkapw2f000001.jpg]

 

Exhibit 10.5

September 23, 2019

 

Amy C. Peterson, M.D.

6 Wellesley Drive

Lafayette, CA 94549

 

Dear Amy,

 

On behalf of Cytomx Therapeutics (“CytomX” or the “Company”), I am pleased to
offer you an exempt position of Executive Vice President, Chief Development
Officer, reporting directly to me.

 

Total Rewards:  Compensation

Your salary will be paid at the rate of $41,666.67 per month ($500,000.00
annualized) less payroll deductions and all required withholdings.  You will be
eligible to receive CytomX’s complete package of benefits and discretionary
bonus program that is made available to all of the Company’s full-time
employees.  Details about these benefit plans will be made available for your
review.  The Company may modify compensation and benefits from time to time as
it deems necessary.  

 

Total Rewards:  Target Bonus

You will be eligible to receive a pro-rated target discretionary annual bonus of
up to 50.0% of your base salary, based on the Company’s performance and your
individual performance, subject to CytomX’s policy for paying annual bonuses set
forth in CytomX’s Employee Handbook, as may be amended from time to
time.  Whether the Company awards bonuses for any given year, the allocation of
the bonuses for Company and individual performance, and the amounts of such
bonuses, if awarded, will be in the sole discretion of the Company as determined
by its Board of Directors (the “Board”).  If the Board approves payment of
bonuses for any given year, the bonus amounts generally will be determined and
paid within the first calendar quarter of the year based on the prior year’s
performance.  To incentivize you to remain employed with the Company, you must
be employed on the date any bonus is paid in order to earn the bonus.  If your
employment terminates for any reason prior to the payment of the bonus, then you
will not have earned the bonus and will not receive any portion of it.

 

Total Rewards:  Equity

Subject to approval by the Board, you will be granted an option to purchase
400,000 shares of the Company’s common stock, subject to the terms and
conditions of the equity incentive plan and a stock option grant notice and
agreement that will be provided to you.  The grant agreement will include a four
(4) year vesting schedule, such that 25% of the shares will vest on the first
anniversary of the commencement of your employment, with the balance vesting in
equal monthly installments over the subsequent thirty-six (36) months, until
either your option shares are fully vested or your employment ends, whichever
occurs first.

 

 

(650) 515-3185

 

(650) 351-0353

 

151 Oyster Point Blvd. Suite 400

 

South San Francisco, CA 94080

 

--------------------------------------------------------------------------------

 

Confidentiality

As a CytomX employee, you will be expected to abide by Company rules and
regulations and sign and comply with the Company’s Proprietary Information and
Inventions Agreement which prohibits unauthorized use or disclosure of company
proprietary information.

 

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality.  Rather, you
will be expected to use only that information which is generally known and used
by persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company.  

 

You agree that you will not bring onto Company premises any unpublished
documents or property belonging to any former employer or other person to whom
you have an obligation of confidentiality.

 

Arbitration

In the event of any dispute or claim relating to or arising out of our
employment relationship, you and the Company agree that  such dispute shall be
resolved by final and binding arbitration in San Francisco, California conducted
through JAMS before a single neutral arbitrator, in accordance with the JAMS
employment arbitration rules then in effect.   The decision of the arbitrator
shall be final and binding on the parties, and judgment thereon may be entered
in a court of competent jurisdiction.  The parties acknowledge and agree that
they are each waiving their rights to a jury trial in favor of having their
disputes resolved by final and binding arbitration.  The disputes that the
parties agree to submit to final and binding arbitration include but are not
limited to any statutory claims under any state or federal law, as well as any
common law claims of harassment, discrimination, wrongful termination,
retaliation, fraud, negligent misrepresentation, breach of contract and any
statutory or common law claims for unpaid wages, commissions, bonus or other
compensation.  Notwithstanding anything to contrary herein, either party may
seek a temporary restraining order, preliminary injunction or other provisional
injunctive or declaratory relief in any court of competent jurisdiction at any
time to ensure that the relief sought in arbitration is not rendered ineffectual
by any interim harm.  The Company will pay all arbitration fees.

 

Acknowledgements

By signing below, you agree that your employment with CytomX is “at will,” which
means you may terminate your employment with the Company at any time and for any
reason whatsoever simply by notifying CytomX, and likewise, CytomX may terminate
your employment at any time and for any reason whatsoever, with or without cause
or advance notice.  This at-will employment relationship cannot be changed
except in a writing signed by a Company officer.  The Company reserves the
right, in its sole discretion, to adjust salaries, incentive compensation, stock
plans, employee benefits, job titles, locations, duties, responsibilities and
reporting relationships.

 

This letter, together with the Proprietary Information and Inventions Agreement,
forms the complete and exclusive statement of your agreement with CytomX.  The
terms in this letter supersede any other agreements or promises made to you by
anyone, whether oral or written.  Changes in your agreement terms, other than
those changes expressly reserved to the Company’s discretion in this letter,
require a written modification signed by an officer of the Company.  As required
by law, this offer is subject to satisfactory proof of your right to work in the
United States of America.

 

The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. Your employment offer,
therefore, is contingent upon a clearance of such a background investigation
and/or reference check.

 

--------------------------------------------------------------------------------

 

 

Please sign and date this letter and return it to the Company by 5:00 PM,
Friday, September 27, 2019, if you wish to accept employment at CytomX under the
terms described above.    

 

We welcome you to the CytomX team and look forward to your contribution to the
Company’s success.

 

Sincerely,

 

 

 

 

 

 

 

/s/ Sean McCarthy

 

 

 

Sean McCarthy, D. Phil.

President, Chief Executive Officer, and Chariman

 

 

 

 

 

 

 

 

Accepted:

 

 

 

 

 

 

 

/s/ Amy Peterson

 

September 27, 2019

 

Amy C. Peterson

 

Date

 

 

 